Title: To George Washington from Edmund Randolph, 11 October 1794
From: Randolph, Edmund
To: Washington, George


        
          (Private)
          Sir
          Philadelphia October 11. 1794
        
        I communicated to Mrs Washington the route, which you marked out in your favor of the 9th current. All under your roof

were in their usual good health this morning; and she desired me to say to you, that she will write by the express of Monday.
        Mr Fauchet certainly believes the destruction of Robespierre; and from circumstances, independent of those, which have been published, he had foreseen the event at least two months ago.
        Mr Izard has returned; and his lady is preparing to go immediately to Charleston with the family. Mr Izard will follow in the Spring—I find him under very proper impressions of our public affairs. He mentioned to me, that a society under the democratic garb has arisen in South Carolina with the name of Madisonian. It is a great grief to me; because it must place Madison under embarrassment, either to seem to approve by silence, what I am confident, he must abhor; or to affront those, who intended to evince their respect for him. I hope, that he will not hesitate to adopt the latter expedient; for I shall with the freedom of friendship bring before him the genuine state of my mind concerning it. As I remarked to you in conversation, I never did see an opportunity of destroying these self-constituted bodies, until the fruit of their operations was disclosed in the insurrection of Pittsburg: indeed I was and am still persuaded, that the language, which was understood to be held by the officers of government in opposition to them, contributed to foster them. They may now, I believe, be crushed. The prospect ought not to be lost. I have the honor sir to be with the highest respect and affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph
        
      